                  Case 2:20-cr-00148-JAD-BNW Document 25 Filed 09/15/20 Page 1 of 1

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing



                                      UNITED STATES DISTRICT COURT
                                                             for the
                                                           District of Nevada


                  United States of America                      )
                             v.                                 )      Case No. 2:20-cr-0148-JAD-BNW
                                                                )
                     DONNELL HENRY                              )
                             Defendant                          )




                                         ORDER SCHEDULING A DETENTION HEARING




          A detention hearing in this case is scheduled as follows:

          Lloyd D. George Federal Courthouse
Place:                                                         Courtroom No.:               3B
          333 Las Vegas Blvd. South
          Las Vegas, NV 89131
          Before the Honorable Magistrate Judge Brenda Weksler Date and Time:               9/17/2020 @ 2:30pm


        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:           9/15/2020
                                                                                           Judge’s signature



                                                                                Brenda Weksler, U.S. Magistrate Judge
                                                                                         Printed name and title
